STONE, J.
Mrs. Williams had moneys, her statutory separate estate. During the coverture, her husband invested this money in cattle, which had increase. Williams and wife jointly made a mortgage to Gans, conveying to him the younger cattle, progeny of the stock so bought with the statutory separate moneys of Mrs. Williams. Claiming that the mortgage debt had not been paid off, Gans took possession of the cattle, and advertised them for sale under his mortgage. Thereupon Mrs. Williams instituted the present suit for the recovery of the cattle, and under the charge of the court, the verdict and judgment were in her favor.
It must be regarded as settled in this State that a married woman cannot make a valid mortgage of her statutory separate estate, to secure any description of debt. — Peeples v. Stolla, 57 Ala. 53, which collects the authorities; Chapman v. Abrahams, 61 Ala. 108. The point of real merit in this case raises the inquiry, whether the increase of domestic animals, the statutory separate estate of the wife, given birth to during the coverture and continuance of the husband’s trusteeship, belongs to the husband or to the wife ? Eor appellant it is contended that the statutes known as the *43woman’s law vest in the husband an estate during the life of the wife, in her personal chattels, and that the increase or issue, being an accretion during the continuance of the husband’s estate, thereby becomes his property. If the first branch of this proposition be true, the last would seem to follow as a consequence.— Wicks v. Greer, 14 Ala. 437, and authorities on appellant’s brief. In Weems v. Bryan, 21 Ala. 302, it was held by this court that the husband is tenant for the life of the wife of her statutory separate estate, and as such, entitled at her death to emblements. Later cases controvert that doctrine. In Boaz v. Boaz, 36 Ala. 334, it is said, “ the husband is not vested with a title in his own right for any space of time, to the wife’s separate estate.” In that case it is further said that the husband’s right is “ subordinate to the great purpose of providing a maintenance for the family.” This language is inconsistent with the idea that the husband has any personal ownership whatever in the wife’s statutory estate. — See, also, Patterson v. Flanagan, 37 Ala. 513. In the later case of Hayes v. Cockrell, 41 Ala. 75, Weems v. Bryan was entirely overruled, and it was then declared that the husband holds only as trustee, not in his own right. He has authority to manage and control the property, and can “ not be required to account with the wife, her heirs or legal representatives, for the rents, income and profits thereof.” This, with the other powers conferred on the husband by the statute, was doubtless framed with a view to the harmony and happiness of the family, and to prevent the unseemly spectacle of husband and wife as adversary litigants in the-courts of justice. It was no-part of its purpose to confer on the husband any actual ownership in the wife’s property.
The questions raised on this record all grow out of charges asked and refused. Charge numbered one is abstract, for the record contains no evidence that any of the property in controversy was the earnings of the wife’s labor during the coverture. The other charges all relate to the question we have been discussing, and, according to the principles we have laid down, were all rightly refused.
Affirmed.